MEMORANDUM **
Santos Marcial-Reyes appeals the revocation of his supervised release and the
*483resulting 12-month sentence. Citing People v. Wende, 25 Cal.3d 436, 158 CaLRptr. 839, 600 P.2d 1071 (1979), Marcial-Reyes’s counsel has submitted a brief stating that she has found no meritorious issues for review. Appellant has not filed a supplemental pro se brief.
Our consideration of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.